

116 S638 IS: PFAS Action Act of 2019
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 638IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Carper (for himself, Mrs. Capito, Mr. Peters, Mr. Tillis, Ms. Stabenow, Mr. Rubio, Mr. Merkley, Mr. Gardner, Mr. Reed, Ms. Murkowski, Mrs. Shaheen, Mr. Burr, Mr. Bennet, Mr. Manchin, Mr. Schumer, Mr. Udall, Mr. Heinrich, Ms. Hassan, Mrs. Gillibrand, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to designate per- and
			 polyfluoroalkyl substances as hazardous substances under the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the PFAS Action Act of 2019. 2.Designation as hazardous substancesNot later than 1 year after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall designate all per- and polyfluoroalkyl substances as hazardous substances under section 102(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9602(a)).